Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162153(51)(52)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DENITA RENEE PRICE,                                                                                  Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                     SC: 162153                                         Justices

  v                                                                  COA: 349162
                                                                     Oakland CC: 2018-166104-NH
  DR. ANGELA UNITIS MARRAS, M.D.,
  and PROVIDENCE HOSPITAL,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motions of plaintiff-appellant to extend the time
  for filing her reply and for immediate consideration are GRANTED. The reply will be
  accepted as timely filed if submitted on or before December 21, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 4, 2020

                                                                               Clerk